Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 25th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the rejections regarding claims 1-6 and 15-20 previously set forth in the Non-Final Office Action dated December 28th, 2020. However, Applicant’s amendments fail to overcome the 35 U.S.C. 103 rejections regarding claims 7-14 previously set forth in the Non-Final Office Action dated December 28th, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8, 9, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit 
Claim 8 fails to include all the limitations of the claim upon which it depends. Claim 8 describes the process of completely etching the multilayer stack such that the substrate is exposed in the trench. However, the parent claim 7 has been amended to include the limitation “a bottom surface of the border region is fully covered by the inter-diffused portion.” In view of the specification (see [0051], [0052], and [0053] of applicant’s specification), it is understood that the inter-diffused portions are formed from annealing portions of the multilayer stack. Therefore, newly amended claim 7 implicitly carries the limitation of there being a portion of the multilayer stack fully covering the substrate in the trench in the border region which remains after etching. This is in direct conflict with the limitations of dependent claim 8 and it is for this reason that claim 8 is fails to include all the limitations of the claim upon which it depends.
 Claims 9 and 20 both fail to further limit the subject matter of the claims upon which they respectively depend for the same reason. Both claims describe either a portion of the multilayer stack which covers the substrate in the trench, or the process of forming said portion. However, their respective parent claims, claims 7 and 15, have each been amended to include the limitation “a bottom surface of the border region is fully covered by [an/the] inter-diffused portion.” In view of the specification (see [0051], [0052], and [0053] of applicant’s specification), it is understood that the inter-diffused portions are formed from annealing portions of the multilayer stack. Therefore, newly amended claims 7 and 15 implicitly carry the limitation of there being a portion of the multilayer stack covering the substrate in .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

Claims 1-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukugami et al (U.S. 2014/0170536 A1), hereinafter Fukugami, as evidenced by Köhler (“Isotropic Etching”), and in view of Gallagher et al. (U.S. 2004/0131947 A1), hereinafter Gallagher, and Takai (U.S. 2009/0220869 A1).
Regarding claim 1, Fukugami teaches a method ([0069], Figs. 2-5) of manufacturing an extreme ultraviolet (EUV) (see [0003]) lithography mask (reflective mask, [0069]; 101, Fig. 4 and Fig. 5), the method comprising: forming (etching, [0071]; see Fig. 2 (c-e)) an image pattern (evaluation pattern, [0071]; pattern area 10, [0072]) in an absorption layer (4; Fig. 2, [0071]) of the EUV mask blank (100; [0069]-[0070], Fig. 2), the EUV mask blank (100) including: a multilayer stack comprising alternating molybdenum (Mo) and silicon (Si) layers (2; [0069], Fig. 2) disposed over a first surface of a mask substrate (1; [0069, Fig. 2); a capping layer (3; [0069], Fig. 2) disposed over the multilayer stack (2); and an absorption layer (4; [0069], Fig. 2) disposed over the capping layer (3); forming a border region (11; [0072], Figs. 3 and 5) surrounding the image pattern (10) having a trench (11, Fig. 5) wherein the absorption layer (4), the capping layer (3) and at least a portion of the multilayer stack (2) are etched (see [0073]); and forming concave sidewalls (exposed sides of 2, 3, and 4 in region 11, Fig. 5b; 
Takai teaches a known method (Figs. 1-3C) of manufacturing an extreme ultraviolet (EUV) lithography (see [0003]) mask (200; Fig. 3C), the method comprising: forming (Figs. 2A-2B) an image pattern (16; Fig. 2B) in an absorption layer (15; Fig. 2B, [0044]) of the EUV mask blank (100; Fig. 1), the EUV mask blank (100) including: a multilayer stack (12; Fig. 1) comprising alternating molybdenum (Mo) and silicon (Si) layers (see [0046]) disposed over a first surface (top of 11; Fig. 1) of a mask substrate (11; Fig. 1); a capping layer (13; Fig. 1) disposed over the multilayer stack (12); and an absorption layer (15; Fig. 1) disposed over the capping layer (13); forming (Figs. 3A-3C) a border region (18; Fig. 3C) surrounding the image pattern (16) having a trench (18) wherein the absorption layer (15), the capping layer (13) and at least a portion of the multilayer stack (12) are etched (see [0057], step (8)). Takai further teaches that "fully etching the multilayer reflective film 12 is not necessarily required. That is, it is sufficient to perform etching until the film thickness is reduced, for example, to 0.1% or less so that the reflectance in the shading frame with respect to applied EUV light is lower than the reflectance in the absorbing portions in the circuit pattern region." ([0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have partially etched the multilayer stack of Fukugami, as taught by Takai, rather that fully etching the multilayer to 
Gallagher teaches a known problem extreme ultraviolet (EUV) lithography masks ([0004]) wherein partial reflection occurs at the edges of trenches in multilayers [0009]. This is not desired as there is a need for perfectly absorbing regions (i.e. the trench) complemented by perfectly reflecting regions on the EUVL mask ([0005]). Gallagher further teaches a known solution of a liner layer on the sidewalls of the trench multilayer ([0026]) that absorbs radiation (abstract); which can be formed by, for example, oxidizing the exposed trench sidewall ([0026]).
Takai further teaches a known method of forming a light absorbing frame (18) on a EUV lithography mask (260), wherein the a portion of the multilayer stack (12) is denatured with a laser, so as to reduce its reflectivity ([0091], [0094], [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Fukugami modified by Takai to further include absorbing liner formed on the sidewalls and bottom of the trench, as taught by Gallagher, formed by denaturing the multilayer stack (i.e. an inter-diffused portion on the sidewalls and bottom of the trench, which would include a non-periodic structure of silicon and molybdenum), as taught by Takai. Doing so would prevent partial reflection from occurring at the edges of 
Regarding claim 2, Fukugami further teaches that the concave sidewalls (exposed sides of 2, 3, and 4 in region 11; Fig. 5b, Fig. 1a) include a protruding portion (ends of 4 and 3 near region 11; Fig. 5b, Fig. 1a).
Regarding claim 3, Fukugami further teaches ([0060]) that the protruding portion (ends of 4 and 3 near region 11, more specifically 4; Fig. 1a) comprises a material selected from the group consisting of TaBO, TaBN, or a combination thereof (TaBN).
claim 4, Fukugami further teaches ([0054]) that the protruding portion (ends of 4 and 3 near region 11; Fig. 1a) of the concave sidewalls (exposed sides of 2, 3, and 4 in region 11; Fig. 1a) have a width in a range from 10 nm to 50 nm (29.4 nm). Width of protruding portion = (width of 2 protruding portions)/2 = (Width B - Width A (see Fig. 1a))/2 = (58.8 nm (see [0054]))/2 = 29.4 nm.
Regarding claim 5, Fukugami further teaches ([0073]-[0074]) that the concave sidewalls (exposed sides of 2, 3, and 4 in region 11; Fig. 5b) are formed by isotopically etching (wet etching) the multilayer stack (multilayered reflective layer, [0074]; 2, Figs. 4f and 5b). Wet etching, with the exception of crystallographic wet etching, is isotropic (Köhler, page 879, Figure 1). The multilayer stack is made up of separate layers of Mo and Si, and are therefore not a single-crystalline material. Since a single-crystalline material is necessary for crystallographic wet etching (see Köhler, page 878, col 2, lines 8-10), the wet etching of the multilayer stack of Fukugami is not crystallographic, and therefore is isotropic.
Regarding claim 6, the embodiment of Fukugami partially described in [0063] states that the absorption layer 4 and the protective layer 3 (those elements which make up the protruding portion) are stripped using dry etching. However, Fukugami further states that "the reflective mask and the method for manufacturing the reflective mask of the present embodiment are not limited to the embodiments described above, and various modifications are possible." ([0111]) Thus, this embodiment is not expressly limited to dry etching the absorption layer 4 and the protective layer 3. Furthermore, Fukugami describes its invention as "a method for manufacturing a reflective mask, in which the method includes: ... and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the wet etching procedure taught by Fukugami to etch the absorption layer. This would have inherently resulted in a tapered profile of the protruding portion. As wet etching was disclosed by Fukugami to be an alternative to dry etching, in regards to stripping the absorption layer, a person of ordinary skill would have expected the substitution of wet etching for dry etching to produces similar results.
claim 15, Fukugami teaches ([0052]-[0054]), Figs. 1a and 1d) a mask (101) for extreme ultraviolet (EUV) lithography (see [0003]), the mask comprising: a multilayer stack (2) comprising alternating molybdenum (Mo) and silicon (Si) layers (see [0059]) disposed over a first surface (top of 1; Fig. 1a) of a mask substrate (1); a capping layer (3) disposed over the multilayer stack (2); an absorption layer (4) having an image pattern (mask pattern, [0052]; pattern area 10, [0053], Fig. 1d) formed therein disposed over the capping layer (3); a border region (11) surrounding the image pattern (10) having a trench (cavity in region 11; Fig. 1a) wherein the absorption layer (4), the capping layer (3) and at least a portion of the multilayer stack (2) are etched (partially stripped; [0053]), wherein the border region (11) has concave sidewalls (exposed sides of 2, 3, and 4 in region 11, Fig. 1a; identical to concave sidewall 500 in Fig. 5A and [0043] of applicant's specification) . Fukugami does not teach that a bottom surface of the border region is fully covered by an inter-diffused portion that includes a non-periodic structure of silicon and molybdenum.
Takai teaches a known method (Figs. 1-3C) of manufacturing an extreme ultraviolet (EUV) lithography (see [0003]) mask (200; Fig. 3C), the method comprising: forming (Figs. 2A-2B) an image pattern (16; Fig. 2B) in an absorption layer (15; Fig. 2B, [0044]) of the EUV mask blank (100; Fig. 1), the EUV mask blank (100) including: a multilayer stack (12; Fig. 1) comprising alternating molybdenum (Mo) and silicon (Si) layers (see [0046]) disposed over a first surface (top of 11; Fig. 1) of a mask substrate (11; Fig. 1); a capping layer (13; Fig. 1) disposed over the multilayer stack (12); and an absorption layer (15; Fig. 1) disposed over the capping layer (13); forming (Figs. 3A-3C) a border region (18; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have partially etched the multilayer stack of Fukugami, as taught by Takai, rather that fully etching the multilayer to expose the substrate. Since Takai teaches that only etching the multilayer to, for example, 0.1% of its thickness is a functional alternative to completely etching the multilayer and exposing the substrate, one of ordinary skill would reasonably expect that partially etching the multilayer stack of Fukugami in a similar fashion would produce results similar to the complete etching that Fukugami originally discloses.
Gallagher teaches a known problem extreme ultraviolet (EUV) lithography masks ([0004]) wherein partial reflection occurs at the edges of trenches in multilayers [0009]. This is not desired as there is a need for perfectly absorbing regions (i.e. the trench) complemented by perfectly reflecting regions on the EUVL mask ([0005]). Gallagher further teaches a known solution of a liner layer on the sidewalls of the trench multilayer ([0026]) that absorbs radiation (abstract); which can be formed by, for example, oxidizing the exposed trench sidewall ([0026]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Fukugami modified by Takai to further include absorbing liner formed on the sidewalls and bottom of the trench, as taught by Gallagher, formed by denaturing the multilayer stack (i.e. an inter-diffused portion on the sidewalls and bottom of the trench, which would include a non-periodic structure of silicon and molybdenum), as taught by Takai. Doing so would prevent partial reflection from occurring at the edges of trench, thereby improving the light-absorption performance of the border region. Gallagher's suggestion of oxidizing the sidewall is state to be an example, and therefore non-exclusive.  Furthermore, Gallagher states that "The quality of the coverage is not critical since the liner is an absorptive enhancement, not a critical optical element of the mask. It is the absence of the multilayer in the trench region that is the primary absorbing feature on the mask." ([0026] of Gallagher) This implies that denaturing the multilayer sidewalls to become inter-diffused, which reduces it's reflectivity, rather than oxidizing them would be expected to produce similar results. Furthermore, the teachings of Gallagher only speak to trenches where the multilayer is fully etched exposing the substrate and are silent on cases wherein the multilayer is partially etched, such as with Fukugami modified by Takai as described above. However, since Gallagher teaches that "It is the absence of the multilayer in the trench region that is the primary absorbing feature on the mask" 
Regarding claim 16, Fukugami further teaches that the concave sidewalls (exposed sides of 2, 3, and 4 in region 11; Fig. 1a) include at least one protruding portion (ends of 4 and 3 near region 11; Fig. 1a) comprising a material selected from the group consisting of TaBO, TaBN, or a combination thereof (TaBN; [0060]).
Regarding claim 17, Fukugami ([0051]-[0055]) does not specifically describe the profile of the protruding portion (ends of 4 and 3 near region 11; Fig. 1a), only depicting it as having vertical sides (Fig. 1a). However, Fukugami does states that "the reflective mask and the method for manufacturing the reflective mask of the present embodiment are not limited to the embodiments described above, and various modifications are possible." ([0111]) Furthermore, in regards to the method for manufacturing the mask ([0003]), Fukugami states that the absorption layer and the protective layer may be stripped with wet etching ([0023]). Wet etching, with the exception of crystallographic wet etching, is isotropic (Köhler, page 879, Figure 1). The absorption and protective layers, 4 and 3, are two separate layers, with the absorption layer 4 potentially a two-layer structure ([0061]), and are therefore not a single-crystalline material. Since a single-crystalline material is necessary for crystallographic wet etching (see Köhler, page 878, col 2, lines 8-10), the wet etching of the absorption and protective layers is not crystallographic, and therefore is isotropic. As described in [0047] of the applicant's specification, isotropic etching of the absorption layer results in the tapered profile in the protruding portion. Therefore, a disclosed variation (wherein 
Regarding claim 18, Fukugami further teaches ([0054]) that the protruding portion (ends of 4 and 3 near region 11; Fig. 1a) of the concave sidewalls (exposed sides of 2, 3, and 4 in region 11; Fig. 1a) have a width in a range from 10 nm to 50 nm (29.4 nm). Width of protruding portion = (width of 2 protruding portions)/2 = (Width B - Width A (see Fig. 1a))/2 = (58.8 nm (see [0054]))/2 = 29.4 nm.
Regarding claim 19, the mask of Fukugami modified by Takai and Gallagher as described above would have inter diffused (denatured) portions formed from the side walls of the trench and the portion of the multilayer stack covering the substrate after the partial etching. These would portions would be connected in a manner resembling that which is depicted in Figure 9 of the Applicant's Drawings.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takai (U.S. 2009/0220869 A1) in view of Gallagher et al. (U.S. 2004/0131947 A1), hereinafter Gallagher.
	Regarding claim 7, Takai teaches a method (Figs. 1-3C) of manufacturing an extreme ultraviolet (EUV) lithography (see [0003]) mask (200; Fig. 3C), the method comprising: forming (Figs. 2A-2B) an image pattern (16; Fig. 2B) in an absorption layer (15; Fig. 2B, [0044]) of the EUV mask blank (100; Fig. 1), the EUV mask blank (100) including: a multilayer stack (12; Fig. 1) comprising alternating molybdenum (Mo) and silicon (Si) layers (see [0046]) disposed over a first surface (top of 11; Fig. 1) of a mask substrate (11; Fig. 1); a capping layer (13; Fig. 1) 
	Takai also teaches another method of manufacturing an extreme ultraviolet (EUV) lithography mask which is identical to the previous method (see [0094], step (1)) up to and including the formation (Figs. 1-3B) of a border region (18), but excluding the etching of the absorption layer (15), capping layer (13), and at least a portion of multilayer stack (12). This another method instead further comprises forming ([0095]) an inter-diffused portion (denatured layer 22; [0095], Fig. 12) in the border region (18; Fig. 12). This denaturing results in reduced reflectance of the border region (18) ([0095]).
	Takai does not teach a specific combination of these two methods, but does state that "Further, suitable ones of the shading frames 18 and the methods of forming the shading frames in the above-described embodiments may be combined. Additional advantages and modifications will readily occur to those skilled in the art. Therefore, the invention in its broader aspects is not limited to the specific details and representative embodiments shown and described herein. Accordingly, various modifications may be made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and 
	Gallagher teaches a known problem extreme ultraviolet (EUV) lithography masks ([0004]) wherein partial reflection occurs at the edges of trenches in multilayers [0009]. This is not desired as there is a need for perfectly absorbing regions (i.e. the trench) complemented by perfectly reflecting regions on the EUVL mask ([0005]). Gallagher further teaches a known solution of a liner layer on the sidewalls of the trench multilayer ([0026]) that absorbs radiation (abstract); which can be formed by, for example, oxidizing the exposed trench sidewall ([0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first method of Takai to further include altering the sidewalls of the trench to form an absorbing liner, as taught by Gallagher, by denaturing the multilayer stack (i.e. forming an inter-diffused portion of the sidewalls), as taught by Takai. Doing so would prevent partial reflection from occurring at the edges of trench, thereby improving the light-absorption performance of the border region. Gallagher's suggestion of oxidizing the sidewall is state to be an example, and therefore non-exclusive.  Furthermore, Gallagher states that "The quality of the coverage is not critical since the liner is an absorptive enhancement, not a critical optical element of the mask. It is the absence of the multilayer in the trench region that is the primary absorbing feature on the mask." ([0026] of Gallagher) This implies that denaturing the multilayer sidewalls to become inter-diffused, which reduces it's reflectivity, rather than 
Regarding claim 10, Takai further teaches ([0094]-[0095]) that the inter-diffused portion (22) is formed by a laser annealing operation (heating by femtosecond laser pulse light).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takai (U.S. 2009/0220869 A1) in view of Gallagher et al. (U.S. 2004/0131947 A1), hereinafter Gallagher, as applied to claims 7 and 10 above, and further in view of Abe et al. (JP 2011-044520-A), hereinafter Abe.
Regarding claim 11, Takai does not teach any specific performance values of the laser.
Abe teaches ([0024]) a known method of forming a light-shielding band in a EUV mask (see [0001]) by "destroying" (see [0026]) the multilayer reflection film by irradiating the film with a laser beam.  Abe further teaches that the laser has a wavelength in a range from 266 nm to 1523 nm (800 nm; [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the laser pulse light of Takai 
Regarding claim 12, Abe further teaches that the laser resolution is in a range from 0.1 µm to 250 µm (20 µm to 30 µm; [0057]).
Regarding claim 13, Abe further teaches that the laser has a pulse time in a range of nanoseconds to femtoseconds ([0056]). As Abe does not further specify this range, the broadest reasonable interpretation of this would be greater than or equal to 1 femtosecond and less than 1 microsecond. This range overlaps with the range of the instant claim for the values of 0.1 nanoseconds to 1 microsecond.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the pulse time of the laser to be in a range from 0.1 nanoseconds to 1 microsecond. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05) 
Regarding claim 14, neither Takai nor Abe speak on the heat diffusion distance of the laser. However, as the multilayer reflective film is denatured by the heat ([0094]-[0095]), the diffusion distance would, in part, determine the dimensions of the inter-diffused portion formed. The disclosure (Fig. 12, Fig. 3C, [0060]) of Takai suggests that the dimensional extent of the modifications to the multilayer reflective film is not critical, so long as the resulting shading frame has sufficient shading performance (that is, having sufficiently reduced reflectance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find an optimal working range for the heat diffusion distance of the laser through routine laboratory experimentation to produce the best performance (greatest reduction of patterning error) in of shading region. This could be done without undue experimentation and is well within the purview of one of ordinary skill in the art. Furthermore, the applicant's specification offers no support or claim to the criticality of the claimed range.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed March 25th, 2021, with respect to the rejection(s) of claim(s) 1 and 15 (and dependents thereof) under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gallagher et al. (U.S. 2004/0131947 A1) and Takai (U.S. 2009/0220869 A1).
Applicant’s argument that Fukugami et al. (U.S. 2014/0170536 A1) fails to disclose the feature of the amended claims, “a bottom surface of the border region is fully covered by an inter-diffused portion that includes a non-periodic structure of silicon and molybdenum, thereby causing a reduced EUV reflectivity”, is found to be persuasive and the amended claims 1 and 15 each traverse the original rejection. 

Applicant’s arguments, see pages 7-8, filed March 25th, 2021, with respect to the rejection(s) of claim 7 (and dependents thereof) under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argument that Takai and Gallagher et al. both fail to disclose or suggest the feature amended to claim 7, “the inter-diffused portion includes a non-periodic structure of silicon and molybdenum, causing a reduced EUV reflectivity, and a bottom surface of the border region is fully covered by the inter-diffused portion.” However, Takai teaches that, as an alternative to full etching, the multilayer stack may only be partially etched, with a remaining portion of the multilayer stack covering the substrate at the bottom of the border region ([0060]). While, as the Applicant’s arguments point out, the teachings of Gallagher et al. only speak to trenches where the multilayer is fully etched exposing the substrate and are silent on cases wherein the multilayer is partially etched, Gallagher et al. does teach that "It is the absence of the multilayer in the trench region that is the primary absorbing feature on the mask" ([0026] of Gallagher) Therefore, in view of the references of the original rejection, one of ordinary skill would have found it obvious to, in the case of partial etching taught by Takai, form the inter-diffused portion by annealing the remaining bottom multilayer portion covering the substrate in the trench in addition to the sidewalls of the trench.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737